Citation Nr: 0616773	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2003 decision of the VA Regional 
Office (RO).  In that decision, the RO determined that the 
appellant failed to submit new and material evidence 
sufficient to reopen his claim of entitlement to VA benefits.  
The appellant perfected an appeal of that decision. 

FINDINGS OF FACT

1. In a December 1965 decision the RO determined that the 
appellant did not have qualifying service for VA benefit 
purposes.  He did not appeal. 

2. The evidence received subsequent to the December 1965 
decision is not new and material because it is cumulative and 
redundant of the evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The December 1965 decision which determined that the 
appellant did not have qualifying service for VA benefits is 
final.  38 U.S.C. § 4005; 38 C.F.R. §§ 19.118, 19.153 (1965). 

2. The evidence associated with the claims file subsequent to 
the December 1965 decision is not new and material; 
therefore, the claim for basic eligibility for VA benefits is 
not reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, 3.203 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for VA compensation, which entails a determination of 
basic eligibility for VA benefits, was previously denied in a 
December 1965 decision that became final absent further 
timely appeal.  Pursuant to 38 U.S.C.A. § 7105(c), where new 
and material evidence is presented or secured with respect to 
a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  According to 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers; and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Throughout the history of this appeal, the appellant has 
asserted that he was a recognized guerrilla who served from 
April 1942 to May 1945.  The appellant's claim for VA 
benefits was denied in December 1965 and he did not appeal 
that decision.  In June and October 2003, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen his claim for VA benefits.  The relevant 
evidence of record prior to the current attempt to reopen 
includes a certificate from the U.S. Department of the Army 
dated December 1965 indicating that the appellant has "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
Armed Forces of the United States."  In June 2004, the RO 
informed the appellant that a request for recertification 
would not be submitted to the US. Army Reserve Personnel 
Command (ARPERSCOM), because ARPERSCOM regulations require 
that he submit personal data different from that provided in 
the prior request for service verification. 

The evidence submitted since December 1965 includes birth, 
marriage, and baptismal certificates, documents from the 
Philippine government attesting to his service, affidavits 
from comrades attesting to his service, the appellant's 
statements attesting to service, a document featuring the 
appellant's name on a roster of individuals associated with 
the 4th Infantry, Regiment, VAUSA; a Philippine Congressional 
Resolution recognizing the service of his unit; and a copy of 
his approved application for pension benefits filed with the 
Philippine Veterans Affairs Office.  

The aforementioned documents submitted by the appellant are 
all new evidence; however, they are not material to the issue 
of basic eligibility for VA benefits.  The documents 
submitted by the appellant attesting to his service were all 
issued by various organizations within the Philippine 
government.  According to 38 C.F.R. § 3.41 and 3.203, 
Philippine service members are not eligible for veterans' 
benefits unless a United States service department certifies 
their service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The service department's findings are binding on the 
VA for purposes of establishing service in the U.S Armed 
Forces.  Duro, 2 Vet. App. at 532.  The VA is precluded from 
deciding the issue of whether an appellant served in the 
active military, naval, or air service and is therefore a 
"veteran" eligible for VA benefits.  Thus, since a 
recertification of the appellant's military service is the 
only evidence the Board may consider in determining the issue 
of basic eligibility for VA benefits, the documents submitted 
by the appellant are not material to the claim.  

The Board notes that the proper course for the applicant who 
believes there is a reason to dispute the report of the 
service department or the contents of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition 
of his service by the Philippine government, although 
sufficient for entitlement to benefits from that government, 
is not equally sufficient for benefits administered by VA.  
The Board is bound to follow the certifications by the 
service departments with jurisdiction over U.S. military 
records.  

For the aforementioned reasons, the appellant has not 
presented new and material evidence to reopen his claim of 
entitlement for VA benefits.  Since new and material evidence 
has not been submitted, the claim is not reopened. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable in all cases. The Court also 
held that the VCAA is inapplicable to a matter of pure 
statutory interpretation. See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000). With respect to the claim on appeal, VA 
law and the evidence of record at the time the appellant 
filed his substantive appeal are dispositive. Thus, the VCAA 
is not applicable. See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet App. 426, 429-30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  VA is 
not required to provide assistance 'if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.' 38 U.S.C.A. § 5103A(a)(2). Such is 
the case here.

This case involves the application of the law to the evidence 
of record, namely documents issued by the Philippine 
government attesting to service, and the appellant's own 
statements attesting to service.  In May 2003, the appellant 
submitted a claim for nonservice-connected pension benefits 
based on recognized guerilla service.  The RO issued a 
decision in June 2003 denying eligibility for the 
aforementioned benefits due to the nature of the appellant's 
service.  In October 2003, the RO issued a decision 
recognizing a December 1965 decision that denied basic 
eligibility for VA non-service connected pension benefits 
based on a lack of qualifying military service.  The law 
requires that the appellant submit new and material evidence 
in order to reopen his claim, namely, an NPRC report 
certifying active service.  He has repeatedly been informed 
that this is the evidence he needs.  Accordingly, the claim 
must be denied as a matter of law. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to VA 
compensation is denied. 





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


